Citation Nr: 1202126	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an increased disability evaluation for left chondromalacia patella, secondary to recurring dislocation of patella, post left patelloplasty (left knee disability), rated 10 percent disabling.

5.  Entitlement to an increased disability evaluation for left knee degenerative joint disease, rated 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  

In January 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Based on a sympathetic assessment of the Veteran's statements and the evidence of record, the Board has recharacterized the left knee claims on appeal to accurately reflect the scope of the benefits sought, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran's January 2012 Board testimony, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (I) right and left shoulder disabilities; (II) a right knee disability and (III) a TDIU, as well as entitlement to (IV) a disability evaluation in excess of 20 percent for a left knee disability; and (V) an increased disability evaluation for left knee degenerative joint disease, rated 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The left knee disability is at least manifested by at least moderate instability.  


CONCLUSION OF LAW

The criteria for at least a 20 percent disability evaluation for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a 20 percent disability evaluation for a left knee instability and remands for further development that part of the claim seeking a rating in excess of 20 percent.  As such, no discussion of VA's duty to notify and assist is necessary.

By way of history, an October 1977 rating action granted the Veteran service connection for a left knee disability and assigned a 10 percent disability evaluation, effective August 19, 1976.  Respective July 1990, September 1995, April 1998 and March 2004 RO determinations and a March 2000 Board decision previously denied the Veteran's claim for an increased disability evaluation for this condition.  In the January 2007 rating action presently on appeal, the RO again denied his claim and the matter is now for appellate review.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

The left knee disability presently on appeal is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which concerns knee instability, a 10 percent evaluation is assigned for slight instability; a 20 percent evaluation is assigned for moderate instability; and a 30 percent evaluation is assigned for severe instability.

At an October 2006 VA examination, the Veteran provided an account of left knee symptoms, to include pain, burning sensations, popping and instances of give-way/catching.  The examiner also documented his continuous need of a cane for stability and the impact such symptoms had on the Veteran's mobility.  Appropriate examination revealed no evidence of laxity, positive McMurray's results, grinding, flexion to 95 degrees and extension to zero degrees, with significant pain and discomfort present on testing.  

	Merits

Based on the evidence of record, medical and lay, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the left knee disability warrants at least a 20 percent disability evaluation; however, to the extent further development may establish entitlement to an evaluation in excess of 20 percent the claim is remanded below.  See Diagnostic Code 5257.

Initially, the Veteran has provided a competent and credible account of left knee symptomatology, to include the severity and frequency of left knee instability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the evidence of record confirms the Veteran's continuous usage of an assistive walking device for stability and the negative impact relevant symptoms have on his overall mobility and independence.  Moreover, the October 2006 VA examiner specifically noted abnormal McMurray's test results and examination findings that were generally consistent with the other medical evidence of record.  Essentially, both the medical and lay evidence of record, to include with respect to functional impairment caused by pain, stiffness, and other manifestations, depicts an overall disability picture that is at least moderate in nature.  What is more, the DeLuca factors do not apply to evaluating instability under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Thus, the criteria for a disability evaluation of at least 20 percent for left knee instability are met and, to this extent, the claim is granted.  See Diagnostic Code 5257.  


ORDER

A 20 percent disability evaluation for left knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In the decision herein, the Board granted the Veteran a 20 percent disability evaluation for left knee instability, but finds that additional development efforts are necessary prior to finally adjudicating this claim.  Specifically, at his January 2012 Board hearing, the Veteran provided sworn testimony that this disability had worsened since his most recent October 2006 VA examination.  As such VA is required to afford a contemporaneous VA examination, to assess the current nature, extent and severity of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim for additional examination.   

Further, the October 2006 VA examination opinions, purporting to address the respective shoulder and right knee service connection claims, are inadequate.  The examiner provided conclusory opinions without clear medical reasoning or analysis, simply stating it is unlikely that the respective conditions are related to the service-connected left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Further, the examination opinions do not reflect adequate consideration and analysis of the Veteran's competent account of symptomatology or address the possibility of direct service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds the October 2006 VA examination opinions do not provide a basis to properly evaluate the Veteran's service connection claims and the matters must be remanded to obtain adequate etiological opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At his January 2012 Board hearing, the Veteran also testified that he was in receipt of Social Security Administration (SSA) benefits; however, VA has not made sufficient efforts to obtain any SSA disability determinations and/or any relevant medical records generated in connection with his claim for benefits.  The Board also observes that the Veteran receives regular VA treatment for his shoulder and knee conditions; however, pertinent records, dated since November 2008, have not been associated with the claims file.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  For this reason, the claims must be remanded.

As the Board is remanding the respective service connection claims and increased rating claims, the TDIU issue too must be remanded because the matters are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Finally, at his January 2012 Board hearing, the Veteran raised a service connection claim for an acquired psychiatric disorder, a matter that would generally be referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  Here, however, adjudication of the psychiatric disability claim might impact the TDIU, presently in the Board's jurisdiction.  As such, the claim raised at the January 2012 hearing is inextricably intertwined with the Veteran's TDIU claim and, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the service connection claim for an acquired psychiatric disorder for appropriate development and initial consideration.  See Tyrues.

Notably, Board remand of the psychiatric disability claim for initial development and adjudication is wholly consistent with the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly direct development and initial adjudication of the Veteran's psychiatric disability claim..

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the Veteran with appropriate notice of the evidence and information need to (I) establish entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability; and (II) a TDIU.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder.  

2.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his respective (I) knee; (II) shoulder; and (III) acquired psychiatric symptomatology, to include any possible relationship to military service or service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO should request the Veteran identify all sources of post-service private (I) psychiatric, shoulder and right knee treatment, hospitalization and evaluation, as well as any such treatment for the (II) left knee condition, since January 2005 (one year prior to the claim presently on appeal).  Then the RO should take appropriate steps to attempt to obtain the records utilizing the provided information.  All development efforts should be in writing and associated with the claims folder. 

4.  The RO should attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

5.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to any psychiatric condition.  Additionally, the RO must obtain all outstanding VA treatment and/or hospitalization records related to shoulder(s) and knee conditions, dated since November 2008.  Any negative response should be in writing and associated with the claims folder.  

6.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's condition, including his account of symptomatology and onset.

The examiner must diagnose all acquired psychiatric conditions found to be present.  Then, as to each diagnosis, the examiner must state whether

(a) it is a likely as not that the condition had its onset in, or is related to, the Veteran's military service; and

(b) the condition is related, at least in part, to any service-connected disability, to specifically include the left knee disabilities.  

Thereafter, the examiner should state indicate whether it is at least as likely as not that, without taking into account his age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by service connected disabilities individually or in the aggregate.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of symptomatology and any pertinent medical evidence.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

7.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's left knee disability and claimed bilateral shoulder and right knee disabilities.  The claims folder should be made available to, and reviewed by the examiner(s), with such review noted in the provided examination report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology. 

The examiner should identify all pathology found to be present with respect to the respective right and left shoulders and knees.  Thereafter, the examiner should respond to the following:

Shoulders and Right Knee: The examiner must state, as it relates to all diagnosed shoulder and right knee conditions, whether it is at least as likely as not that the condition is related to or had its onset in service.

Alternatively, the examiner must state whether any diagnosed condition is at least in part related to any service connected condition, to include the left knee.

In offering the requested opinions the examiner must acknowledge and discuss the Veteran's competent and credible account as to the onset and chronicity of symptoms.  

Left Knee:  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.  

Additionally, in addressing the severity of the Veteran's left knee disability, and in particular, his left knee instability, the examiner must state whether the severity of the Veteran's left knee symptoms, to include instability, would qualify him as a candidate for knee replacement or other surgical intervention.

Thereafter, the examiner should state indicate whether it is at least as likely as not that, without taking into account his age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by service connected disabilities individually or in the aggregate.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) the October 2006 VA examination report; and (III) any other medical evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

9.  Then, adjudicate the Veteran's psychiatric disability claim and thereafter readjudicate the appeal, to include an increased rating for left knee degenerative joint disease and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


